80 S.E.2d 665 (1954)
239 N.C. 627
WEST VIRGINIA PULP & PAPER CO.
v.
RICHMOND CEDAR WORKS et al.
No. 26.
Supreme Court of North Carolina.
March 17, 1954.
*668 Nere E. Day, Jacksonville, for John T. Taylor, defendant-appellant.
Rodman & Rodman, Washington, for the petitioner-appellee.
ERVIN, Justice.
The answering defendant asserts by his assignments of error that the proceedings hitherto had in this cause are not sufficient to establish the petitioner's title to the land sought to be registered, or to warrant quieting the petitioner's alleged title to such land as against his claim. This position is untenable.
When the answering defendant filed his answer, he put the petitioner's application for registration in contest. Contested proceedings for the registration of land titles under the Torrens Law are triable in the mode prescribed by subdivision 1, 2, and 3 of G.S. 43-11.
These statutory provisions are conched in these words:
1. "Referred to Examiner.Upon the return day of the summons the petition shall be set down for hearing upon the pleadings and exhibits filed. If any person claiming an interest in the land described in the petition, or any lien thereon, shall file an answer, the petition and answer, together with all exhibits filed, shall be referred to the examiner of titles, who shall proceed, after notice to the petitioner and the persons who have filed answer or answered, to hear the cause upon such parol or documentary evidence as may be offered or called for and taken by him, and in addition thereto make such independent examination of the title as may be necessary. Upon his request the clerk shall issue a commission under the seal of the court for taking such testimony as shall be beyond the jurisdiction of such examiner."
2. "Examiner's Report.The examiner shall, within thirty days after such hearing, unless for good cause the time shall be extended, file with the clerk a report of his conclusions of law and fact, setting forth the state of such title, any liens or encumbrances thereon, by whom held, amount due thereon, together with an abstract of title to the lands and any other information in regard thereto affecting its validity."
3. "Exceptions to Report.Any of the parties to the proceeding may, within twenty days after such report is filed, file exceptions, either to the conclusions of law or fact. Whereupon the clerk shall transmit the record to the judge of the superior court for his determination thereof; such judge may on his own motion certify any issue of fact arising upon any such exceptions to the superior court of the county in which the proceeding is pending, for a trial of such issue by jury, and he shall so certify such issue of fact for trial by jury upon the demand of any party to the proceeding. If, upon consideration of such record, or the record and verdict of issues to be certified and tried by jury, the title be found in the petitioner, the judge shall enter a decree to that effect, ascertaining all limitations, liens, etc., declaring the land entitled to registration accordingly, and the same, together with the record, shall be docketed by the clerk of the court as in other cases, and a copy of the decree certified to the register of deeds of the county for registration as hereinafter provided. Any of the parties may appeal from such judgment to the Supreme Court, as in other special proceedings."
On a hearing before an examiner in a contested proceeding to register a land *669 title under the Torrens Law, the same rules for proving title apply as in actions of ejectment and other actions involving the establishment of land titles. Perry v. Morgan, 219 N.C. 377, 14 S.E.2d 46; Thomasson v. Coleman, 176 Ga. 375, 167 S.E. 879; Glos v. Cessna, 207 Ill. 69, 69 N.E. 634; 76 C.J.S., Registration of Land Titles, §§ 18, 19.
These rules for proving title to land are presently relevant:
1. The general rule is, that the burden is on the plaintiff, in the trial of an action of ejectment or other action involving the establishment of a land title, to prove a title good against the world, or a title good against the defendant by estoppel. Shelly v. Grainger, 204 N.C. 488, 168 S.E. 736; Rumbough v. Sackett, 141 N.C. 495, 54 S.E. 421; Campbell v. Everhart, 139 N.C. 503, 52 S.E. 201; Mobley v. Griffin, 104 N.C. 112, 10 S.E. 142.
2. The plaintiff in an action of ejectment or other action involving the establishment of a land title may safely rest his case upon showing such facts and such evidences of title as would establish his right to the relief sought by him if no further testimony were offered. Virginia-Carolina Power Company v. Taylor, 196 N.C. 55, 144, S.E. 523; Singleton v. Roebuck, 178 N.C. 201, 100 S.E. 313; Moore v. McClain, 141 N.C. 473, 54 S.E. 382; Mobley v. Griffin, supra. "This prima facie showing of title may be made by either of several methods." Mobley v. Griffin, supra. See, also, in this connection: Conwell v. Mann, 100 N.C. 234, 6 S.E. 782.
3. The several methods of showing prima facie title to land in actions of ejectment and other actions involving the establishment of land titles are enumerated in the famous case of Mobley v. Griffin, supra.
4. This is one of the enumerated methods: The plaintiff proves a prima facie title to land by tracing his title back to the State as the sovereign of the soil. McDonald v. McCrummen, 235 N.C. 550, 70 S.E.2d 703; Moore v. Miller, 179 N.C. 396, 102 S.E. 627; Caudle v. Long, 132 N.C. 675, 44 S.E. 368; Prevatt v. Harrelson, 132 N.C. 250, 43 S.E. 800; Mobley v. Griffin, supra; Graybeal v. Davis, 95 N.C. 508. The plaintiff satisfies the requirements of this method of proving a prima facie title when his evidence shows a grant from the State covering the land described in his complaint and mesne conveyances of that land to himself. Virginia-Carolina Power Company v. Taylor, supra; Buchanan v. Hedden, 169 N.C. 222, 85 N.C. 417; Caldwell Land & Lumber Co. v. Cloyd, 165 N.C. 595, 81 S.E. 752; Deaver v. Jones, 119 N.C. 598, 26 S.E. 156.
5. The plaintiff in an action of ejectment or other action involving the establishment of a land title need not prove a title alleged by him if it is judicially admitted by the defendant. Collins v. Swanson, 121 N.C. 67, 28 S.E. 65; 28 C.J.S., Ejectment, § 81.
6. Where it appears from the showing of a prima facie title by the plaintiff or the judicial admission of the defendant that the land in dispute in an action of ejectment or other action involving the establishment of a land title is within the external boundaries of the plaintiff's deed and that the defendant claims it under an exception in such deed, the burden is on the defendant to bring himself within such exception by proper proof. Body v. Suncrest Lumber Co., 185 N.C. 559, 117 S.E. 714; Bright v. Peerless Lumber Co., 184 N.C. 614, 113 S.E. 506; Southgate v. Elfenbein, 184 N.C. 129, 113 S.E. 594; East Lake Lumber Co. v. East Coast Cedar Company, 142 N.C. 411, 55 S.E. 304; Batts v. Batts, 128 N.C. 21, 38 S.E. 132; Wyman v. Taylor, 124 N.C. 426, 32 S.E. 740; Bernhardt v. Brown, 122 N.C. 587, 29 S.E. 884, 65 Am. St. Rep. 725; Basnight v. Smith, 112 N.C. 229, 16 S.E. 902; Steel & Iron Co. v. Edwards, 110 N.C. 353, 14 S.E. 861; Midgett v. Wharton, 102 N.C. 14, 8 S.E. 778; King v. Wells, 94 N.C. 344; Gudger v. Hensley, 82 N.C. 481; McCormick v. *670 Monroe, 46 N.C. 13. To do this, the defendant must present evidence sufficient to identify the locus in quo and locate it upon the surface of the earth inside the exception. McBrayer v. Blanton, 157 N.C. 320, 72 S.E. 1070; Steel & Iron Co. v. Edwards, supra.
When the record in this cause is laid alongside these rules for proving title, it is manifest that the proceedings hitherto had are ample to establish the petitioner's title to the land sought to be registered.
The petitioner undertook to carry the burden of proving its ownership of the land by tracing its title back to the State's grant to John Gray Blount. This undertaking was interrupted by the answering defendant, who judicially admitted that the grant from the State to John Gray Blount covered the land sought to be registered, and that the petitioner held the record or paper title to such land by mesne conveyances from John Gray Blount. By this admission, the answering defendant conceded that the petitioner had a prima facie title to the land sought to be registered. Since the answering defendant offered no evidence tending to defeat the petitioner's prima facie title, the admission itself suffices to establish the petitioner's title to the land sought to be registered.
It is manifest, moreover, that the proceedings hitherto had in this cause are ample to warrant quieting the petitioner's title to the land sought to be registered as against the answering defendant's claim. Since the answering defendant judicially admitted that the parcel of land purportedly described in paraghaph one of the answer lay within the external boundaries of the plaintiff's muniments of title and that he claimed it under an exception in such muniments of title, the burden was on the answering defendant to identify such parcel of land and locate it upon the surface of the earth inside the exception. This he failed to do.
For the reasons given, the judgment is
Affirmed.